Citation Nr: 1444027	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  04-29 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served in missing status from January 13, 1944 to January 8, 1945, and had Recognized Guerrilla Service from January 9, 1945 to November 14, 1945.  The appellant is the Veteran's surviving spouse. 

As will be discussed below, this matter comes to the Board of Veterans' Appeals (Board) from a certification dated in May 2014 in which the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, certified the issue of entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 to the Board.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system does not contain any documents.


FINDINGS OF FACT

1. In a December 2004 decision, the Board denied the appellant's claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1318.

2. The evidence of record does not indicate that a new claim has been filed by the appellant, or adjudicated by the RO, regarding entitlement to DIC pursuant to 38 U.S.C.A. § 1318 since the December 2004 Board decision.


	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

As there is no new appeal before the Board as to a claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1318, the matter must be dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant filed a claim in June 2001 seeking DIC, including service connection for the cause of the Veteran's death.  In December 2001, the RO issued a rating decision denying entitlement to service connection for the cause of death, and denying entitlement to accrued benefits.  The appellant perfected an appeal with regard to the issue of service connection for the cause of death, and that issue was certified to the Board in February 2004.  In March 2004, the RO completed a mandated special review of the file, and issued a rating decision denying entitlement to DIC under 38 U.S.C.A. § 1318.  The appellant perfected an appeal with regard to that issue, which was certified to the Board in August 2004.

In December 2004, the Board issued a decision denying entitlement to service connection for the cause of the Veteran's death, as well as entitlement to DIC pursuant to 38 U.S.C.A. § 1318.

In May 2014, the RO certified the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 to the Board, but the reasons for such certification are unclear from the record.  An administrative inquiry was made, and it appears that because the appeals arose from different rating decisions, the RO erroneously believed the claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 had not been subject to a Board decision.  However, as stated above, that issue was certified to the Board in August 2004, and adjudicated in the December 2004 Board decision.
The record does not indicate that since the December 2004 Board decision the appellant filed a new claim seeking entitlement to DIC pursuant to 38 U.S.C.A. § 1318, and therefore no such new claim has been adjudicated by the RO or appealed by the appellant.  Accordingly, there is no new appeal over which the Board has jurisdiction, and the matter must be dismissed.  

However, the Board notes the appellant may file a new claim seeking entitlement to DIC pursuant to 38 U.S.C.A. § 1318, should she so desire.


ORDER

The certified issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


